Citation Nr: 0322147	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  01-07 914	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease, status post L3 laminectomy and L3-4 
discectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


REMAND

The veteran seeks an increased evaluation for lumbar disc 
disease.  In pertinent part, it is argued that current 
manifestations of the veteran's service-connected low back 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 40 percent schedular evaluation now 
assigned.  

In that regard, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
this law, the VA has promulgated regulations.  See 38 C.F.R. 
§§ 3.152, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate his claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 1983 
(2002).  

The RO did not provide the veteran and his representative 
with either notice of the VCAA, or adequate notice of the 
information and evidence needed to substantiate his claim.  
This lack of notice constitutes a violation of the veteran's 
due process rights.  Accordingly, the case must be remanded 
to the RO in order that the veteran and his representative 
may be provided with such notice.  

Effective September 23, 2002, the schedular criteria for the 
evaluation of service-connected intervertebral disc syndrome 
were revised.  Those criteria have yet to be considered in 
the evaluation of the veteran's service-connected lumbar disc 
disease.  Such consideration is necessary prior to a final 
adjudication of the veteran's claim for an increased 
evaluation.  

In March 2002, the Board undertook additional development in 
this case, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  As a 
result, additional medical evidence was obtained.  However, 
on May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit, which held, in essence, that the Board was precluded 
from making an initial determination in a case, where 
additional evidence had been received pursuant to internal 
development of the case by the Board.  The Court held that 
the new evidence must be reviewed by the originating agency 
prior to a Board determination.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), they should be given the 
opportunity to respond.  

2.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment of all medical care providers, 
VA or private, who treated the veteran 
for lumbar disc disease subsequent to 
October 2002, the date of the veteran's 
most recent VA compensation and pension 
examination.  These records should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran (and his representative) should 
be informed of this problem.

3.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected lumbar disc disease.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners. All 
pertinent symptomatology and findings 
should be reported in detail. 

As part of the orthopedic examination, 
the orthopedic examiner should identify 
and describe any current symptomatology, 
to include functional loss associated 
with the lumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, and muscle 
spasm.  Finally, the orthopedic examiner 
should inquire as to whether the veteran 
experiences flareups associated with his 
service-connected lumbar disc disease.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flareups should be 
described.  

As regards the neurologic examination, 
the examining neurologist should report 
all findings and note all symptoms 
compatible with sciatic neuropathy, such 
as characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or 
other neurologic findings appropriate to 
the site of the diseased disc or discs.  

Following completion of the above 
examinations, the orthopedic and/or 
neurologic examiner(s) should 
specifically comment as to the frequency 
of incapacitating episodes associated 
with the veteran's service-connected 
lumbar disc disease, to include a 
specific statement as to whether the 
veteran has suffered incapacitating 
episodes having a total duration of at 
least four weeks, but less than six 
weeks, during the past 12 months, or 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.  For purposes of 
evaluation, an incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a 
physician.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected lumbar 
disc disease.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, and specifically including 
the provisions of 38 C.F.R. Part 4, Code 
5293 which became effective September 23, 
2002.  An appropriate period of time 
should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




